Citation Nr: 0615980	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right femur fracture, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left femur fracture, currently rated as 20 percent disabling.

3.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service with the Army from April 1953 
to April 1955 and with the Coast Guard from October 1956 to 
October 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  The 
veteran's October 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, indicates that the veteran has received 
all his medical treatment at the VA medical facility in San 
Juan, Puerto Rico.  With the exception of the veteran's VA 
examination reports, there are no VA medical records in his 
claims folder.  A remand is necessary so that the RO can 
obtain the records from the San Juan, Puerto Rico, medical 
facility.  38 U.S.C.A. § 5103, Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  When available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran's last VA examination was in July 2000, 
nearly six years ago.  Due to the amount of time elapsed 
since the last VA examination, the Board finds that a remand 
for a new examination is in order.

As the rating ultimately assigned for the veteran's bilateral 
femur fracture could affect the resolution of his claim for a 
total disability rating based upon individual 
unemployability, the Board finds these issues to be 
inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 
(1991); see also Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).  As a 
result, the adjudication of the latter issue must be deferred 
pending resolution of the increased rating claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All treatment records identified by 
the veteran should be obtained from the 
VA medical facility in San Juan, Puerto 
Rico.

2.  When the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
scheduled for a VA examination in order 
to determine the current manifestations 
of his service-connected bilateral femur 
fracture.  Based upon examination of the 
veteran and review of his pertinent 
medical history, the examiner should 
provide an opinion as to the current 
level of impairment associated with the 
veteran's service-connected bilateral 
lower extremity disorders.  

The examiner must comment on the presence 
of malunion of the femur, noting whether 
there is moderate or marked knee or hip 
disability.  The examiner should also 
indicate whether there is any nonunion 
present and, if so, whether there is any 
loose motion.  Whether or not the veteran 
requires the use of a knee brace should 
also be noted.

The examiner should provide the range of 
motion of the right hip and knee in 
degrees.  The examiner should also be 
asked to determine whether the right hip 
and/or knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right hip/knee is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  With respect to any 
subjective complaints of pain, the 
examiner should note whether pain is 
visibly manifested on movement of the 
joint; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disorder; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disorder; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disorder.

Finally, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
service- connected disabilities are of 
such severity that he is unable to obtain 
or maintain substantially gainful 
employment solely as a result of such 
disabilities, without regard to his age 
or any nonservice-connected disorders 
(which should also be noted).

A rationale must be provided for all 
opinions expressed. 

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

